Citation Nr: 0939732	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-21 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction from 40 percent to noncompensable for 
bilateral hearing loss was appropriate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from December 1965 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
reduced the Veteran's rating for the service-connected 
bilateral hearing loss from 40 percent to noncompensable 
effective December 1, 2006.

The Board notes that the Veteran perfected an appeal to the 
Board on the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  However, service 
connection for PTSD was granted in a September 2007 rating 
decision.  Consequently, the appeal has been fully resolved 
and there is nothing for the Board to adjudicate on that 
matter.  


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO proposed reducing 
the Veteran's rating for bilateral hearing loss from 40 
percent to noncompensable based on incompatible examination 
findings and an improvement in the disability, shown by 
clinical examination as full and complete as that which 
served as the basis for the award of the 40 percent rating.  

2.  In a September 2006 rating decision, the RO reduced the 
40 percent rating assigned for bilateral hearing loss to 
noncompensable, effective December 1, 2006.  

3.  The RO complied with the procedural requirements for 
reducing the Veteran's rating for the bilateral hearing loss, 
to include providing proper notification of the proposal to 
reduce the disability rating and giving the Veteran the 
opportunity to submit evidence.  

4.  At the time of the reduction, a 40 percent rating for the 
Veteran's bilateral hearing loss had been in effect since 
August 2005, less than five years.  


CONCLUSION OF LAW

The reduction of a 40 percent rating for bilateral hearing 
loss to noncompensable was proper and the criteria for 
restoration of the 40 percent rating have not been met.  38 
U.S.C.A. § 1155, 5103(a), 5103A, 5112 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.85 Diagnostic Code 
6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

There are specific notice requirements found in 38 C.F.R. § 
3.105(e) which are applicable to reductions of disability 
ratings.  The Board believes that those specific notice 
requirements take precedence over the more general notice 
requirements found in the VCAA.  The Court has referred to 
"the canon of interpretation that the more specific trumps 
the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) 
("a more specific statute will be given precedence over a 
more general one . . . .") (quoting Busic v. United States, 
446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 
Vet. App. 171, 176-7 (2005).  

In this case, VA sent the Veteran a notice letter in June 
2006 that informed him of the proposal to reduce the rating 
assigned for his service-connected bilateral hearing loss 
disability from 40 percent to noncompensable.  Significantly, 
the Veteran was provided with detailed reasons for the 
proposed reduction and the type of information or evidence he 
could submit in response.  He was informed of his right to a 
personal hearing on this matter.  The June 2006 letter also 
informed the Veteran that unless he responded within 60 days, 
it would be assumed that he had no additional evidence and he 
did not want a hearing and a final decision would be made on 
the evidence of record.  Furthermore, he was informed that if 
no additional evidence was received within 60 days, the 
rating would be reduced effective on the first day of the 
third month following notice of the final decision.  See 38 
C.F.R. §§ 3.105, 3.114(b) (2009).  The Veteran responded in 
July 2006, and he submitted additional evidence.  He also 
requested an additional audiological examination, which was 
provided in May 2007.  He did not request a personal hearing.  

The Board additionally observes that all other appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2009).  The Veteran has been ably represented by his 
service representative and has declined the option of a 
personal hearing.  In short, the Board believes that the 
issue was properly developed for appellate purposes.  Further 
development would be fruitless.  Accordingly, the Board will 
proceed to a decision.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4.  When 
any change in evaluation is to be made, the rating agency 
should assure itself that there has been an actual change in 
the conditions, for better or worse, and not merely a 
difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13 (2009).  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2009).  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule. In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.

Section 4.86 provides that hearing tests will be conducted 
without hearing aids.  It also addresses exceptional patterns 
of hearing loss, for example, when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86 
(2009).   

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); Brown 
v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions 
impose a clear requirement that VA rating reductions be based 
upon review of the entire history of the veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Such review requires VA to ascertain, based upon 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000); Brown, 5 Vet. App. at 420-21.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2009).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2009).

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  
However, the Court has specified a different burden of proof 
with respect to ratings reductions claims.  Because the issue 
in this case is whether the RO was justified in reducing the 
Veteran's 40 percent rating, rather than whether the Veteran 
was entitled to "reinstatement" of the 40 percent rating, the 
Board is required to establish, by a preponderance of 
evidence and in compliance with 38 C.F.R. § 3.344(a), that a 
rating reduction was warranted.  See Brown, 5 Vet. App. at 
421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  

For the reasons detailed below, the Board concludes that the 
reduction in the assigned disability rating for the Veteran's 
bilateral hearing loss disability from 40 percent to 
noncompensable was done in a procedurally correct manner, and 
that the evidence does not demonstrate that a continuation of 
the 40 percent rating is appropriate.

The Veteran was initially awarded a 40 percent disability 
rating for his bilateral hearing loss disability effective in 
August 2005, and it was reduced effective December 1, 2006.  
Hence, it was in effect for less than five years.  Therefore, 
the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, 
and a single reexamination disclosing improvement in the 
disability is sufficient warrant reduction in a rating. See 
38 C.F.R. § 3.344(c).  

Additionally, as discussed above, the Veteran was informed of 
the proposed reduction in a June 2006 letter and rating 
decision, and he was offered the opportunity to identify 
and/or submit evidence.  Additional evidence was received 
within the 60-day period, but the Veteran's disability rating 
was reduced in a September 2006 decision, effective December 
1, 2006.  Based on this procedural history, the Board 
concludes that the reduction was done in accordance with the 
procedure set forth in VA regulations, to include 38 C.F.R. § 
3.105(e).  That is, the Veteran received appropriate notice 
of the proposed reduction and was accorded the opportunity to 
respond.  

At a VA fee-basis audiological examination in January 2005, 
audiometric studies revealed puretone thresholds of 25, 55, 
75 and 85 decibels in the right ear and 45, 75, 75, and 80 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 60 decibels and in the left ear was 69 decibels.  
Speech discrimination ability was 84 percent in the right ear 
and 48 percent in the left ear.  The examiner diagnosed 
moderately severe to severe sensorineural hearing loss in the 
right ear and mild to severe sensorineural hearing loss in 
the left ear.  This correlates to a designation of level III 
hearing in the right ear and level VIII hearing in the left 
ear.  Table VII of § 4.85 provides for a 20 percent rating 
under Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  The provisions 38 C.F.R. § 4.86(a) and (b) 
were not applicable.  Based on these findings, in a March 
2005 rating decision, the RO granted service connection for 
bilateral hearing loss and assigned a 20 percent rating 
effective December 9, 2004.  

VA audiometric studies conducted in February 2005 revealed 
puretone thresholds of 15, 30, 55, and 65 decibels in the 
right ear and 25, 35, 60, and 65 decibels in the left ear at 
1000, 2000, 3000, and 4000 hertz, respectively.  The average 
pure tone threshold in the right ear was 41.25 decibels and 
in the left ear was 46.25 decibels.  Speech discrimination 
ability was 92 percent in the right ear and 88 percent in the 
left ear.  This correlates to a designation of level I 
hearing in the right ear and level II hearing in the left 
ear.  Table VII of § 4.85 provides for a 0 percent 
(noncompensable) rating under Diagnostic Code 6100 when those 
levels of hearing are demonstrated.  The provisions 38 C.F.R. 
§ 4.86(a) and (b) were not applicable.  

VA audiometric studies conducted in June 2005 revealed 
puretone thresholds of 25, 50, 65, and 65 decibels in the 
right ear and 40, 55, 65, and 70 decibels in the left ear at 
1000, 2000, 3000, and 4000 hertz, respectively.  The average 
pure tone threshold in the right ear was 51.25 decibels and 
in the left ear was 57.5 decibels.  Speech discrimination 
ability was 84 percent in the right ear and 76 percent in the 
left ear.  This correlates to a designation of level II 
hearing in the right ear and level IV hearing in the left 
ear.  Table VII of § 4.85 provides for a 0 percent 
(noncompensable) rating under Diagnostic Code 6100 when those 
levels of hearing are demonstrated.  The provisions 38 C.F.R. 
§ 4.86(a) and (b) were not applicable.  

The Veteran was afforded another VA fee-basis audiological 
examination in August 2005.  Audiometric studies revealed 
puretone thresholds of 60, 75, 85 and 90 decibels in the 
right ear and 60, 80, 80, and 80 decibels in the left ear at 
1000, 2000, 3000, and 4000 hertz, respectively.  The average 
pure tone threshold in the right ear was 77.5 decibels and in 
the left ear was 75 decibels.  Speech discrimination ability 
was 60 percent in the right ear and 56 percent in the left 
ear.  This correlates to a designation of level VII hearing 
in the right ear under Table VI or VIa, and level VIII 
hearing in the left ear under Table VI, as such results in 
the higher numeral.  See 38 C.F.R. § 4.86(a).  Table VII of § 
4.85 provides for a 40 percent rating under Diagnostic Code 
6100 when those levels of hearing are demonstrated.  Based on 
these findings, in a September 2005 rating decision, the RO 
granted a 40 percent rating for the Veteran's service-
connected bilateral hearing loss, effective August 2, 2005.  

The Veteran submitted a report of an audiological evaluation, 
dated in April 2006, from a private clinician, Dave Whitman.  
However, the report is comprised of uninterpreted graphic 
representations of audiometric data.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (Board may not interpret graphical 
representations of audiometric data).  

The Veteran was afforded another VA audiological examination 
in May 2006.  The examiner commented that the Veteran was 
hesitant to respond to puretone stimuli and he was counseled 
several times during the course of the evaluation regarding 
the test procedures.  Audiometric studies revealed puretone 
thresholds of 30, 50, 65 and 70 decibels in the right ear and 
40, 55, 70, and 75 decibels in the left ear at 1000, 2000, 
3000, and 4000 hertz, respectively.  The average pure tone 
threshold in the right ear was 53.75 decibels and in the left 
ear was 60 decibels.  Speech discrimination ability was 92 
percent in the right ear and 84 percent in the left ear.  The 
examiner commented that the evaluations by the fee-basis 
examiners and Mr. Whitman were not reliable, and the current 
results were consistent with evaluations in February and June 
2005.  She believed the results of those evaluations as well 
as the current one were a true reflection of the Veteran's 
hearing loss disability.  These clinical findings correlate 
to a designation of level I hearing in the right ear and 
level III hearing in the left ear.  Table VII of § 4.85 
provides for a noncompensable rating under Diagnostic Code 
6100 when those levels of hearing are demonstrated.  The 
provisions 38 C.F.R. § 4.86(a) and (b) were not applicable.  

Based on the evidence of record at the time of the September 
2006 rating decision, the Board finds that a preponderance of 
the evidence establishes that the Veteran's bilateral hearing 
loss disability was appropriately rated as noncompensable, 
and that the reduction from the previously assigned 40 
percent rating by the RO was warranted.  See Brown, Kitchens, 
supra.  Moreover, the Veteran was afforded numerous 
evaluations of his hearing impairment and the May 2006 
audiologist opined that this was a true reflection of the 
Veteran's hearing ability.  The Board observes that the 
Veteran's representative has asserted in his informal hearing 
presentation that the Veteran's PTSD should be considered 
when assessing the appropriateness of the reduction in the 
rating for the service-connected hearing loss disability.  
However, the record, which includes numerous audiometric 
evaluations do not indicate that the Veteran has any degree 
of nonorganic hearing loss.  Moreover, he has consistently 
been diagnosed with sensorineural hearing loss.  Although the 
VA PTSD examination in September 2007 noted that the Veteran 
had limited ability to engage in verbal analysis, he followed 
instructions during his examination and performed the tasks 
he was given in a fair manner.  Finally, his limited 
communication skills would be reflected in his rating for his 
PTSD disability (which is currently rated 50 percent 
disabling) and further consideration of this impairment in 
conjunction with a hearing evaluation would result in 
pyramiding.  Consequently, the Board declines to remand the 
case for further evaluation at this time.  

In sum, the Board concludes that the reduction of the 40 
percent rating for the service-connected bilateral hearing 
loss to noncompensable, effective December 1, 2006, was 
proper.  


ORDER

The reduction of the 40 percent rating to noncompensable for 
bilateral hearing loss was proper and restoration of the 40 
percent rating is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


